DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation " the highest difference metrics" line 8.  There is insufficient antecedent basis for this limitation in the claims.
Claim 12 recites the limitation " the highest difference metrics" line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation " the highest difference metrics" line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 11 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 11 and 16 recites the limitations “the respective difference metrics” is not clear to the examiner. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Examiner’s Statement of Reason for Allowance
Claims 1 -20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Ma et al. (USPGPUB 20190258904) discloses an assessment dataset is selected from an input dataset using a first stratified sampling process based on a value of an event assessment variable. A remainder of the input dataset is allocated to a training/validation dataset that is partitioned into an oversampled training/validation dataset using an oversampling process based on a predefined value of the event assessment variable. A validation sample is selected from the oversampled training/validation dataset using a second stratified sampling process based on the value of the event assessment variable. A training sample is selected from the oversampled training/validation dataset using the second stratified sampling process based on the value of the event assessment variable, BAUGHMAN et al (USPGPUB 2017/0109649) discloses an input is selected from a set of inputs used by a prediction model to produce an initial predicted value of an outcome. A changed predicted value of the outcome is produced by removing the selected input from the inputs to the model. An actual value of the outcome is obtained. A label residual is computed using the actual value and the changed predicted value. A second prediction model is formed to predict a value of the selected input. A variable residual is computed using an actual value and the predicted value of the selected input. An expression is generated of a plot of the label residual and the variable residual. The selected input is transformed, to form a transformed selected input, where the model produces a second predicted value of the outcome by using the transformed selected input, and Minor et al. (USPPUB 2004/0083452) disclosed a systems methods and recordable media for predicting multi-variable outcomes based on multivariable inputs. Additionally, the models described can be used to predict the multi-variable inputs themselves, based on the multi-variable inputs, providing a smoothing function, acting as a noise filter. Both multi-variable inputs and multi-variable outputs may be simultaneously predicted, based upon the multi-variable inputs. The models find a critical subset of data points, or "tent poles" to optimally model all outcome variables simultaneously to leverage communalities among outcomes, none of these references taken either alone or in combination with the prior art of record disclose creating an event prediction model, including:
Claim 1, selecting an initial set of data variables to consider for use as input variables of a given event prediction model that is to predict event occurrences of a given type; for each respective data variable in the initial set of data variables, (i) obtaining a respective set of historical data values of the respective data variable that includes a first subset of historical data values from times that are outside of any event window for any actual event occurrence and a second subset of historical data values from times that are inside an event window for an actual event occurrence, and (ii) determining a respective difference metric that indicates an extent to which the first subset of historical data values differ from the second subset of historical data values; based on the respective difference metrics for the initial set of data variables, filtering the initial set of data variables down to a filtered, initial set of data variables; applying a respective set of one or more transformations to each of at least two data variables in filtered, initial set of data variables and thereby defining a transformed set of data variables; for each respective data variable in the transformed set of data variables, (i) obtaining a respective set of historical data values of the respective data variable that includes a first subset of historical data values from times that are outside of any event window for any actual event occurrence and a second subset of historical data values from times that are inside an event window for an actual event occurrence, and (ii) determining a respective difference metric that indicates an extent to which the first subset of historical data values differ from the second subset of historical data values; based on the respective difference metrics for the transformed set of data variables, filtering the transformed set of data variables down to a filtered, transformed set of data variables; and using the filtered, transformed set of data variables as a basis for selecting the input variables of the event prediction model.
Claim 11, selecting an initial set of data variables to consider for use as input variables of a given event prediction model that is to predict event occurrences of a given type; for each respective data variable in the initial set of data variables, (i) obtaining a respective set of historical data values of the respective data variable that includes a first subset of historical data values from times that are outside of any event window for any actual event occurrence and a second subset of historical data values from times that are inside an event window for an actual event occurrence, and (ii) determining a respective difference metric that indicates an extent to which the first subset of historical data values differ from the second subset of historical data values; based on the respective difference metrics for the initial set of data variables, filtering the initial set of data variables down to a filtered, initial set of data variables; applying a respective set of one or more transformations to each of at least two data variables in filtered, initial set of data variables and thereby defining a transformed set of data variables; for each respective data variable in the transformed set of data variables, (i) obtaining a respective set of historical data values of the respective data variable that includes a first subset of historical data values from times that are outside of any event window for any actual event occurrence and a second subset of historical data values from times that are inside an event window for an actual event occurrence, and (ii) determining a respective difference metric that indicates an extent to which the first subset of historical data values differ from the second subset of historical data values; based on the respective difference metrics for the transformed set of data variables, filtering the transformed set of data variables down to a filtered, transformed set of data variables; and using the filtered, transformed set of data variables as a basis for selecting the input variables of the event prediction model.
Claim 16, select an initial set of data variables to consider for use as input variables of a given event prediction model that is to predict event occurrences of a given type; for each respective data variable in the initial set of data variables, (i) obtain a respective set of historical data values of the respective data variable that includes a first subset of historical data values from times that are outside of any event window for any actual event occurrence and a second subset of historical data values from times that are inside an event window for an actual event occurrence, and (ii) determine a respective difference metric that indicates an extent to which the first subset of historical data values differ from the second subset of historical data values; based on the respective difference metrics for the initial set of data variables, filter the initial set of data variables down to a filtered, initial set of data variables; apply a respective set of one or more transformations to each of at least two data variables in filtered, initial set of data variables and thereby defining a transformed set of data variables; for each respective data variable in the transformed set of data variables, (i) obtain a respective set of historical data values of the respective data variable that includes a first subset of historical data values from times that are outside of any event window for any actual event occurrence and a second subset of historical data values from times that are inside an event window for an actual event occurrence, and (ii) determine a respective difference metric that indicates an extent to which the first subset of historical data values differ from the second subset of historical data values; based on the respective difference metrics for the transformed set of data variables, filter the transformed set of data variables down to a filtered, transformed set of data variables; and use the filtered, transformed set of data variables as a basis for selecting the input variables of the event prediction model.
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119